16-2177
    Tong v. Sessions
                                                                                        BIA
                                                                                     Hom, IJ
                                                                            A205 240 661/662

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    24th day of January, two thousand eighteen.

    PRESENT:
             DENNIS JACOBS,
             PETER W. HALL,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    DONGMEI TONG, ZHAOYUE SUN,
             Petitioners,

                       v.                                            16-2177
                                                                     NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:                     Louis H. Klein, Flushing, NY.

    FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
                                         Attorney General; Mary Jane Candaux,
                                         Assistant Director; Michael C.
                                         Heyse, Trial Attorney, Office of
                                         Immigration Litigation, United
                                         States Department of Justice,
                                         Washington, DC.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioners Dongmei Tong and Zhaoyue Sun, natives and

citizens of the People’s Republic of China, seek review of a

June 7, 2016, decision of the BIA affirming a March 13, 2015,

decision     of   an   Immigration       Judge    (“IJ”)    denying     Tong’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).1                 Dongmei Tong,

Zhaoyue Sun, No. A205 240 661/662, (B.I.A. June 7, 2016), aff’g

No. A205 240 661/662 (Immig. Ct. N.Y. City Mar. 13, 2015).                    We

assume the parties’ familiarity with the underlying facts and

procedural history of this case.

      Under the circumstances of this case, we have reviewed the

IJ’s decision as supplemented by the BIA.              See Wala v. Mukasey,

511 F.3d 102, 105 (2d Cir. 2007).            The standards of review are

well established.        8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).



      1 Sun sought asylum only as Tong’s derivative beneficiary, and did not seek
withholding of removal or CAT relief in his own right.
                                       2
    The agency may, “[c]onsidering the totality of the

circumstances,” base an adverse credibility determination on

inconsistencies or omissions in an applicant’s testimony,

application, and other record evidence, regardless of whether

any such discrepancies “go[] to the heart of the applicant’s

claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d

at 163-64, 166-67 & n.2.    “An applicant’s failure to

corroborate . . . her testimony may bear on credibility, because

the absence of corroboration in general makes an applicant

unable to rehabilitate testimony that has already been called

into question.”   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007).   “We defer . . . to an IJ’s credibility

determination unless . . . it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin, 534 F.3d at 167.

    Significant inconsistencies regarding the timeline of

Tong’s prior marriage and her ex-husband’s abuse provide

substantial evidence for the adverse credibility

determination.    See Xian Tuan Ye v. Dep’t of Homeland Sec., 446
F.3d 289, 295-96 (2d Cir. 2006) (holding that a single material

inconsistency relating to central aspect of an asylum claim
                                3
provided substantial evidence for an adverse credibility

determination).   For example, Tong’s testimony that she first

moved out in 2007 conflicted with a divorce certificate showing

she and her ex-husband divorced in 2003.   And Tong’s testimony

that she did not see her ex-husband between 2004 and December

2007 conflicted with a letter from Tong’s former classmate

stating that he saw Tong after an incident of abuse in July 2007.

     Tong testified that she was confused and unable to recall

the exact dates of events.   While it is plausible that severe

injuries and trauma from this abuse would affect Tong’s ability

to recall accurately the timeline of events, the agency

reasonably rejected this explanation because Tong did not

provide a medical or psychological evaluation to support it.

Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation for

his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled

to credit his testimony.” (internal quotation marks omitted)).

     Although an asylum application need not include all the

details of a claim, see Pavlova v. INS, 441 F.3d 82, 90 (2d Cir.

2006), Tong’s omission of details bolsters the adverse
                               4
credibility determination, particularly as she omitted a

serious incident in which her husband threatened her with a gun,

see Xiu Xia Lin, 534 F.3d at 166-67 & n.3 (“An inconsistency

and an omission are . . . functionally equivalent” for

credibility purposes).

    The agency also reasonably concluded that Tong’s

corroborating evidence did not rehabilitate her credibility.

She did not submit evidence to corroborate that her husband was

a police officer, arrest records related to the 2010 incident,

or medical records for her son to corroborate Tong’s testimony

that he also suffered abuse.   See Biao Yang, 496 F.3d at 273.

Tong’s challenge to the agency’s decision to give her medical

records little weight is both unexhausted, Foster v. INS, 376
F.3d 75, 78 (2d Cir. 2004) (requiring petitioner to raise issues

to the BIA in order to preserve them for judicial review), and

without merit.   We generally “defer to the agency’s

determination of the weight afforded to an alien’s documentary

evidence.”   Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013).

Here, the medical records related only to incidents from 2000

and were not authenticated or certified by the hospital.


                               5
    Given Tong’s inconsistent testimony regarding the timeline

during which her abuse occurred, her omission of details

concerning her abuse, and given her lack of reliable

corroboration, the totality of the circumstances supports the

adverse credibility determination.    See Xiu Xia Lin, 534 F.3d

at 167; Biao Yang, 496 F.3d at 273; Xian Tuan Ye, 446 F.3d at

295-96.   Because Tong’s claims were all based on the same

factual predicate, the adverse credibility determination is

dispositive of her claims for asylum, withholding of removal,

and CAT relief.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).

    For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                6